       Case 6:20-cv-00465-ADA Document 29-2 Filed 10/02/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A          §
BRAZOS LICENSING AND                 §    CIVIL ACTION 6:20-cv-00454-ADA
DEVELOPMENT,                         §    CIVIL ACTION 6:20-cv-00455-ADA
          Plaintiff,                 §    CIVIL ACTION 6:20-cv-00456-ADA
                                     §    CIVIL ACTION 6:20-cv-00457-ADA
                                     §    CIVIL ACTION 6:20-cv-00458-ADA
                                     §    CIVIL ACTION 6:20-cv-00459-ADA
v.                                   §    CIVIL ACTION 6:20-cv-00460-ADA
                                     §    CIVIL ACTION 6:20-cv-00461-ADA
                                     §    CIVIL ACTION 6:20-cv-00462-ADA
                                     §    CIVIL ACTION 6:20-cv-00463-ADA
MICROSOFT CORPORATION,               §    CIVIL ACTION 6:20-cv-00464-ADA
         Defendant.                  §    CIVIL ACTION 6:20-cv-00465-ADA



        DECLARATION OF SANDY PARK IN SUPPORT OF MICROSOFT
     CORPORATION’S MOTION TO TRANSFER VENUE TO AUSTIN DIVISION
       Case 6:20-cv-00465-ADA Document 29-2 Filed 10/02/20 Page 2 of 4




I, Sandy Park, declare as follows:
      1.      I am employed as a Director, Western United States in the Real Estate
& Facilities group at Microsoft Corporation (“Microsoft”) and in that role I
oversee real estate planning, leasing, and day to day operations of Microsoft
facilities on the West Coast and in Texas. I have been employed by Microsoft
since 1997.
      2.      I submit this declaration in support of Microsoft’s Motion for Intra-
District Transfer to the Austin Division of the Western District of Texas in the
above-captioned litigation. Unless otherwise indicated, the statements in this
declaration are based upon my personal knowledge and/or based on corporate
records maintained by Microsoft in the ordinary course of business.
      3.      I have been informed and understand that Plaintiff WSOU
Investments LLC (“Plaintiff”) has filed the above-captioned patent infringement
lawsuit against Microsoft in the Waco Division of the Western District of Texas. I
am further informed and understand that the Waco Division of the Western District
includes the following counties: Bell, Bosque, Coryell, Falls, Freestone, Hamilton,
Hill, Leon, Limestone, McLennan, Milam, Robertson, and Somervell.
      4.      Microsoft’s main Austin, Texas location is at 10900 Stonelake
Boulevard, Suite 225, Austin, TX, 78759 (“the 10900 facility”). The 10900
facility is approximately 20,000 square feet and comprises one floor of a multi-
tenant building. Microsoft has been leasing space at the 10900 facility since 2009.
The 10900 facility is primarily a regional sales office. In addition to sales
personnel, the 10900 facility also hosts members of other groups whose primary
function is to support Regional Sales efforts and any other employees or functions
in the area. Personnel in those other groups include Enterprise Sales & Support;

                                          1
       Case 6:20-cv-00465-ADA Document 29-2 Filed 10/02/20 Page 3 of 4




Search Advertising Sales; Support Engineers; Corporate, External, and Legal
Affairs; and Finance personnel. 1
      5.     The 10900 facility is secured and is accessible only to those with a
Microsoft employee badge or authorized visitors. Access to the 10900 facility is
available to visiting Microsoft employees upon request and has previously and
regularly been used to host employees in need of temporary work space when
visiting Austin. Visiting Microsoft employees may request access to the 10900
facility through an internal Microsoft security webpage. The 10900 facility
includes shared space to host outside visitors and separately secured Microsoft
employee-only space.
      6.     Under non-COVID-19 conditions, approximately 50 visitors may be
hosted at the 10900 facility at a given time. Visiting Microsoft employees may
reserve a “hot desk” style workstation and also make use of the facilities’ phone
and focus rooms. Visiting employees may also use conference rooms and
audiovisual systems.
      7.     Visiting employees to the 10900 facility have full access to
Microsoft’s corporate high speed internet connection and Microsoft’s private
Corporate Network, which was installed into the facility. Visiting employees can
use the office’s networked printers and scanners. In-person IT support can be
dispatched to the office if online support does not solve the visiting employee’s IT
issue. Facilities, reception, and other support staff are available to assist visiting
employees during business hours.


1
 Due to COVID-19, the presence of employees on-site is currently more limited
and restricted. My expectation is that after COVID-19 restrictions are lifted, the
office will continue to be used as it was normally used prior to the pandemic.
                                           2
Case 6:20-cv-00465-ADA Document 29-2 Filed 10/02/20 Page 4 of 4
